DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a nucleotide base/nucleotide base analogue of Species Group A, pyrimidine base of Species Group B, bacteriophage transcription Species Group C, and liposome delivery system of Species Group D in the reply filed on 20 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 15-17, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2021. Claims 1-3, 6-14, 18-28, 31-36, and 79-82 are currently under examination on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 03/01/2016. It is noted, however, that applicant has not filed a certified copy of the 1603591.7 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 21. Applicant is required to delete the embedded 

 Claim Objections
Claims 2-3, 6-14, and 18-24 are objected to because of the following informalities:  
The claims recite “An activatable promoter” and all depend from claim 1.  The claims should recite “The activatable promoter”.
Claim 21 is objected to because of the following informalities:  
“Biotin streptavidin” is incorrectly spelled.
Claim 23 is objected to because of the following informalities:
The claim recites “an activatable promoter” and depends from claim 1.  The claims should recite “the activatable promoter”.
Claims 24-28 and 31 are objected to because of the following informalities:  
The claims recite “An expression system” and all depend from claim 23.  The claims should recite “The expression system”.
Claims 33-34 are objected to because of the following informalities:  
The claims recite “A vector” and all depend from claim 32.  The claims should recite “The vector”.
Claims 80-82 are objected to because of the following informalities:  
The claims recite “A method” and all depend from claim 79.  The claims should recite “The method”.
Claim 35 is objected to because of the following informalities:
The claim recites “a vector” and depends from claim 34.  The claim should recite “the vector”.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 20 recites the broad recitation “the linker is bonded to the pyrimidine ring,” and the claim also recites “preferably at the 5 position,” which is the narrower statement of the range/limitation
Claim 81 recites the broad recitation “the uncoupling agent is electromagnetic radiation,” and the claim also recites “preferably wherein the electromagnetic radiation is ultra violet (UV),” which is the narrower statement of the range/limitation

The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 22-24, 27-28, 32-33 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350).
Regarding claims 1-2, 22, 24, and 28 Okamoto teaches that expression of a target gene can be regulated by binding a caging agent to a nucleic acid molecule containing a target gene and freeing of the caging agent from the nucleic acid molecule [0006, 0012].  Okamoto teaches that a caging agent can lower the expression efficiency of the nucleic acid molecule [0006]. Okamoto teaches a nucleic acid molecule, containing promoter regions which regulate expression of a gene, which is bound (or coupled) to a caging agent [0012].  Okamoto teaches that when the caging agent is bound to the nucleic acid molecule, the expression of a gene contained in the nucleic acid molecule is suppresses, thus making the caging agent a transcription inhibition moiety [0012, 0019].  Okamoto teaches that the caging agent is detached from the nucleic acid molecule by UV illumination, thereby preventing the suppression of the expression of the target gene [0022].
Regarding claim 32 and 33, Okamoto teaches a vector containing a full length cDNA of the gene transcript to obtain mRNA containing the gene.  [0057].
Regarding claim 79, Okamoto teaches a method of expressing a gene (or transcript) by uncoupling a caging agent (transcription inhibition moiety) by UV illumination (an uncoupling agent) from the nucleic acid molecule [0022].
Regarding claim 80, Okamoto teaches a vector containing a full length cDNA of the gene transcript to obtain mRNA containing the gene [0057].
Okamoto does not teach that the transcription inhibition moiety is coupled to the promoter.  
Liang teaches the generation of a photoresponsive T7 promoter by tethering two 2, 6-dimethyl azobenzenes (4-(2, 6-dimethyl-phenlylazo)-benzoic acids) via D-threoninol linkers [abstract].  
Regarding claim 23, Liang teaching of a photoresponsive T7 promoter is a teaching of an expression system that is operably configured for use with bacteriophage transcription components since a skilled artisan would recognize that a T7 RNA polymerase, from the T7 bacteriophage, binds to and transcribes genes operably linked to the T7 promoter.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid molecule of Okamoto with the photoresponsive promoter of Liang where the promoter is bound to the caging agent of Okamoto via a linker to suppress transcription of the target gene.  This modification would amount to a substitution of one well-known promoter for another well-known promoter.  One of ordinary skill would be motivated to make this motivation for the advantage of controlling the expression of a target gene.  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80, and further in view of Hobartner (Hobartner and Silverman. Angew. Chem. 2005, 117, 7471 –7475).
Regarding claim 3, the teachings of Okamoto and Liang are discussed above as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80 and similarly apply to claim 3.  
Okamoto and Liang are silent in regards to which component of the nucleic acid molecule is coupled to the transcription inhibition moiety.  
Hobartner teaches photochemical caging groups that are attached to the RNA nucleotides of uridine, cytidine, adenosine, and guanosine [Fig. 1].  Hobartner teaches that these caging groups disrupts key contacts on interferes with a critical reaction step and can be removed by photolysis [pg. 747, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid molecule of Okamoto and Liang, which contains an activatable promoter coupled to the transcription inhibition moiety on a nucleotide base or nucleotide base analogue.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of inhibiting transcription.  One of ordinary would be motivated to make the modification given Hobartner’s teaching that caging groups can be successfully attached to nucleotide bases, inhibit critical reaction steps and can be removed by photolysis.  In this case, the critical reaction step can be the DNA elongation step in transcription.

Claims 6-9, 14 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1, and further in view of Hobartner (Hobartner and Silverman. Angew. Chem. 2005, 117, 7471 –7475) and Self (US 20050032118A1, published 2/10/2005).
The teachings of Okamoto, Liang, and Hobartner are discussed above as applied to claim 1-3, 22-24, 27-28, 32-33 and 79-80 and similarly apply to claim 6-9 and 81-82.  
They do not teach that the one or more transcription inhibition moieties are coupled to the one or more components of the activatable promoter via one or more photocleavable cleavable moieties comprising 2-nitrobenzyl.  
Regarding claims 6-8 and 81-82, Self teaches successfully coupling the photocleavable molecule, 2-nitrobenzyl, to the nucleotide ATP substrate [0005].  Self teaches that on irradiation with UV light the 2-nitrobenzyl residue cleaves from the substrate, thus the substrate becomes available for use in a reaction [0009].
Regarding claim 9, the teachings of Okamoto and Liang are discussed above where a linker is used to couple the components of the activatable promoter to the transcription inhibition moiety.  
Regarding claim 14 and 18-20, the combined teachings of Okamoto, Liang, and Hobartner are discussed above where the one or more components of the activatable promoter are the pyrimidine base of uracil and the linker is bonded to the pyrimidine ring.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid molecule of Okamoto and Liang, which contains an activatable promoter, by using a photocleavable moieties comprising 2-nitrobenzyl to couple the transcription inhibition to the one or more components of the activatable promoter.  One of ordinary skill would be motivated to make this modification giving Self’s teachings that 2-nitrobenzyl can be used as a photocleavable molecule to make the substrate it is attached to unavailable for use in reactions, such as transcription.  Then upon 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid molecule of Okamoto which contains an activatable promoter to use the linker to attach both the photocleavable moiety and the transcription inhibition moiety to one or more components of the activatable promoter.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  One of ordinary skill would be motivated to make this modification giving Liang’s teaching of using linkers to couple transcription inhibition moieties to activatable promoters.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) and Self (US 20050032118A1, published 2/10/2005), as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80 and further in view of Hai (US 20140364391 A1, published 12/11/2014).
Regarding claims 10-13, the teachings of Okamoto, Liang, and Self are discussed above as applied to claim 1-2, 6-9, 22-24, 27-28, 32-33 and 79-82, and similarly apply to claims 10-13.  
Okamoto, Liang, and Self do not teach wherein the linker is an alkyl-diamine linker selected from linkers of formula -N(H)(CH2)n
Hai teaches linker compounds that enable the linker to couple either a reactive group or an unsubstituted carbon to a polymerizable moiety or an active agent [0054].  Hai teaches that diamines are suitable linker compounds and include 1,6-diaminohexane [0054].
 It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the modified nucleic acid molecule of Okamoto, Liang, and Self which contains an activatable promoter where the linker is 1,6-diaminohexane.  This modification would amount to a substitution of one linker for another. One of ordinary skill in the art would be motivated to make the modification as Hai teaches that 1,6-diaminohexane is a linker suitable to couple active agents to an unsubstituted carbon for the advantage of linking these compounds together. In this case, the caging group represents the active agent bound photocleavable moiety and unsubstituted carbons are found on nucleotides.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80 and further in view of Olejnik (Olejnik et al. 1995 Proc. Natl. Acad. Sci. USA Vol. 92, pp. 7590-7594, cited in the Information Disclosure Statement filed June 12, 2019) and Tsao (US 2007/0178448 A1, published 8/2/2007).
Regarding claim 21, the teachings of Okamoto and Liang are discussed above as applied to claims 1-2, 22-24, 27-28, 32-33 and 79-80 and similarly apply to claim 21.  
Okamoto and Liang do not teach wherein the one or more transcription inhibition moieties comprises a biotin streptavidin complex and wherein the biotin moiety of the complex is coupled to the one or more cleavable moieties.  
Olejnik teaches a biotin moiety linked to a photocleavable moiety that is bound to streptavidin [abstract].  Olejnik teaches that the photocleavable biotins could isolate nucleic acids, which teaches that the photocleavable biotins can bind nucleic acids [abstract].
Tsao teaches that photoregulating caging groups can comprise a biotin binding moiety which can bind to streptavidin, and that this complex increases its bulkiness and effectiveness at caging [0261].
  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the modified nucleic acid molecule of Okamoto which contains an activatable promoter where the transcription inhibition moieties comprises a biotin streptavidin complex and wherein the biotin moiety of the complex is coupled to the one or more cleavable moieties as taught by Olejnik.  This modification would amount to a substitution of one transcription inhibition moiety for the advantage of increasing the bulkiness and effectiveness of the caging group’s ability to inhibit transcription as taught by Tsao.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80 and further in view of Fujii (Fujii et al. 2013. PNAS. vol.110, no. 42, 16796-16801, cited in the Information Disclosure Statement filed June 12, 2019)
Regarding claims 25 and 26, the teachings of Okamoto and Liang are discussed above as applied to claims 1-2, 22-24, 27-28, 32-33 and 79-80 similarly apply to claims 25 and 26.  
Okamoto and Liang do not teach where the expression system encodes the membrane protein a-hemolysin (aHL) pore protein.
Fujii teaches an in-vitro method to increase production of membrane proteins [abstract].  Fujii teaches that engineering α-hemolysin (AH) in a high-throughput manner using living cells is difficult [pg. 16799, col. 2, para 4].  Fujii teaches that there’s a need to improve membrane protein engineering [pg. 16800, col. 1, last paragraph] without engineering proteins in a high-throughout manner in living cells because of the toxic effects[pg. 16799, col. 2, para 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression system of Okamoto and Liang where the open reading frame encodes the membrane protein α-hemolysin (AH) taught by Fujii.  One of ordinary skill would be motivated to make the modification for the advantage of increasing α-hemolysin (AH) production by using photolysis and simultaneously regulating the amount of protein produced to avoid cytotoxicity. 

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1-2, 22-24, 27-28, 32-33 and 79-80 and further in view of Timko (Timko et al. 1985. Nature Vol. 318, pg. 579-582).
The teachings of Okamoto and Liang are discussed above as applied to claims 1-2, 22-24, 27-28, 32-33 and 79-80 and similarly apply to claims 31.  
Okamoto and Liang do not teach an expression system further comprising one or more additional transcription elements.
Timko teaches a photoregulation gene expression system where a gene is operably linked to a promoter and additional regulatory sequences (transcription elements) and that these regulatory sequences contain necessary information for light responsiveness, maximum expression and photoregulation [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression system of Okamoto and Liang to further comprise additional transcription elements as taught by Timko.  One of ordinary skill would be motivated to make this modification for the advantage of linking these sequences to the caging agent since these sequences contain necessary information for light responsiveness, maximum expression and photoregulation as taught by Timko.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2002/0155606 A1, published 10/24/2002) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claim 1, and further in view of Haselton (US 6017758A, issued 1/25/2000).
The teachings of Okamoto and Liang are discussed above as applied to claims 1-2, 22-24, 27-28, 32-33 and 79-80 and similarly apply to claim 31.  
Okamoto and Liang do not teach that the vector is a viral vector and a delivery system comprising liposomes and a viral delivery system.
Haselton teaches isolated nucleic acids covalently linked photolabile caging group which reversibly prevents expression of the nucleic acid [abstract]. Haselton teaches that nucleic acids can be delivered to a cell via liposomes [col. 7, line 37-40].  Haselton teaches that the nucleic 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector of Okamoto with a viral vector where the delivery system comprises liposomes or a viral delivery system.  This modification would amount to a substitution of the vector of Okamoto and Liang for the viral vector of Haselton, given that both are taught to be used to delivery nucleic acids to a cell. One of ordinary skill would be motivated to make this modification for the advantage of delivering exogenous nucleic acids to cells, and it would have been obvious to substitute one well-known delivery system for another well-known delivery system with a predictable and reasonable expectation of success.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636